PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LYDIA GOULART; KYLE TRAVERS,           
              Plaintiffs-Appellants,
                 v.
PAUL D. MEADOWS, in his official
capacity as Division Chief of the              No. 02-1962
Calvert County Parks and
Recreation Department; BOARD OF
COUNTY COMMISSIONERS OF CALVERT
COUNTY,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                         (CA-00-286-PJM)

                         Argued: May 9, 2003
                      Decided: September 26, 2003

       Before NIEMEYER and MOTZ, Circuit Judges, and
    Joseph R. GOODWIN, United States District Judge for the
     Southern District of West Virginia, sitting by designation.


Affirmed by published opinion. Judge Goodwin wrote the opinion, in
which Judge Motz joined. Judge Niemeyer wrote an opinion concur-
ring in part, dissenting in part, and concurring in the judgment.


                              COUNSEL

ARGUED: Michael Paul Farris, HOME SCHOOL LEGAL
DEFENSE ASSOCIATION, Purcellville, Virginia, for Appellants.
2                       GOULART v. MEADOWS
Daniel Karp, ALLEN, KARPINSKI, BRYANT & KARP, Baltimore,
Maryland, for Appellees. ON BRIEF: James R. Mason, III, HOME
SCHOOL LEGAL DEFENSE ASSOCIATION, Purcellville, Vir-
ginia; Jordan W. Lorance, ALLIANCE DEFENSE FUND LAW
CENTER, Scottsdale, Arizona, for Appellants. Victoria Shearer,
ALLEN, KARPINSKI, BRYANT & KARP, Baltimore, Maryland,
for Appellees.


                             OPINION

GOODWIN, District Judge:

   The Board of County Commissioners of Calvert County, Maryland
(Calvert County or the Board) has a policy in place prohibiting the
use of its community centers for private educational instruction
intended to meet state educational requirements. Pursuant to that pol-
icy, the Board denied the applications of two homeschooling mothers,
Lydia Goulart and Kyle Travers, to use space at the Calvert County
Northeast Community Center in Chesapeake Beach, Maryland, for
meetings of a geography club and a fiber arts club. Goulart and
Travers brought suit against Calvert County, alleging that the denial
of their applications violated their free speech rights under the First
and Fourteenth Amendments and also violated their right to equal
protection of the law under the Fourteenth Amendment. The district
court granted summary judgment to Calvert County, holding that the
plaintiffs’ proposed use of the community centers was a not a form
of expressive activity protected by the First Amendment. We dis-
agree, and hold that the plaintiffs’ proposed use is afforded First
Amendment protection. We also conclude, however, that the Board’s
exclusion of the plaintiffs from the community centers, which we
classify as limited public fora, is viewpoint-neutral and reasonable in
light of the purpose of the centers. It is reasonable for the Board to
limit use of the community centers to recreational and community
enrichment activities, and formal private education is not a use that
is consistent with those purposes. We conclude that Calvert County’s
exclusion of the plaintiffs’ proposed uses does not violate the plain-
tiffs’ right to free speech or to equal protection under the First or
Fourteenth Amendments. We affirm the order of the district court
                         GOULART v. MEADOWS                             3
granting summary judgment to Calvert County, although under differ-
ent reasoning.

                                    I.

   Calvert County operates four community centers directly super-
vised by the Division of Parks and Recreation.1 Upon application and
approval, Calvert County residents may use the centers for various
purposes set forth in a written Community Center Use Policy (Use
Policy). The Use Policy generally states that Calvert County has "pro-
vided each district with community centers to afford its citizens a
place to participate in activities which benefit the community as a
whole." The Use Policy states that the purpose of the community cen-
ters is to provide a place for: (1) Park and Recreation programs; (2)
meetings of community organizations; (3) large community events;
(4) teen gatherings; and (5) fitness activities. The Use Policy states
that the community centers are available for: (a) recreational uses
(birthday parties, baby showers, receptions); (b) meetings of commu-
nity organizations; and (c) non-profit fundraising events. The Use
Policy prohibits: (a) business or for-profit activities; (b) any activity
that is illegal, may incite riot or disturbance, or is in violation of the
County’s rules and regulations; and (c) possession and consumption
of alcoholic beverages.2
  1
     The four Calvert County community centers are: (1) Northeast Com-
munity Center in the town of Chesapeake Beach; (2) Mt. Hope Commu-
nity Center in the town of Sunderland; (3) North Beach Community
Center in the town of North Beach; and (4) Southern Community Center
in the town of Lusby.
   2
     After litigation was commenced in this case, Calvert County modified
its written Use Policy to include the following "Prohibited Use":
      (d) Instructional, educational and related enrichment activities
            of the type usually offered in the public schools to children
            of school age, including activities in English language arts
            (such as reading, writing, and spelling), mathematics, sci-
            ence, social studies, art, music, health and physical educa-
            tion are prohibited, it being intended that the community
            centers not be used for such activities associated with meet-
            ing the State requirements for elementary or secondary edu-
            cation. This prohibition does not apply to activities
            conducted by any agency of the Calvert County Govern-
            ment, the Calvert County Public Library or the Calvert
            County Board of Education.
4                        GOULART v. MEADOWS
   The Use Policy requires written applications for use to be submit-
ted through the Recreation Coordinator. The Recreation Coordinator
has "the right to refuse or revoke any application not in accordance
with the provisions [of the Use Policy]." Meeting space is allocated
on an annual basis and groups are limited to one meeting per week
for a maximum of two hours. The Use Policy has been modified over
time to prohibit private parties, dances, and weddings in the gymnasi-
ums, which are reserved for athletic purposes, and to establish "Poli-
cies to Facilitate Exclusion of Non-County Residents."

   Calvert County offers a myriad of courses at the community cen-
ters on a wide variety of topics sponsored by the Parks and Recreation
Department, including: (1) sewing, crochet, knitting, and basket-
making; (2) porcelain doll making; (3) sign language for the deaf; (4)
drawing, scratch board art, and oil painting; (5) math tutoring; (6) gui-
tar; and (7) cooking. Calvert County also has permitted private indi-
viduals to teach courses and offer instruction in the community
centers. These activities include: (1) classes teaching English to non-
English speaking people; (2) courses in magnets and ceramic technol-
ogy; (3) a workshop on music teaching techniques sponsored by the
Music Teachers Association of Southern Maryland; (4) skin care and
nail care classes; (5) baton twirling classes; (6) a church-sponsored
marriage and parenting enrichment seminar; (7) violin lessons; (8)
lessons on reading by the Literacy Council; (9) theater and drama
instruction for youth ages 9-16; (10) CPR and first aid training; (11)
Boy Scouts, Girl Scouts, Cub Scouts, and Brownies meetings; and
(12) Boys and Girls Club activities.

   Calvert County’s policy prohibiting private educational activities
intended to meet state educational requirements first began in late
1994 as a result of an application for use of the Mt. Hope Community
Center by a for profit private school called Benjamin Franklin Acad-
emy (BFA). Specifically, BFA requested the use of a room with a
chalk board, chairs and desks for at least twenty people, and separate
gender bathroom facilities, for four hours per day, three days per
week. The arrangement was to be temporary until the group could
obtain its own facility for school instruction.

  On September 9, 1994, Paul Meadows, the Division Chief of the
Parks and Recreation Department, sent an memorandum to the Board
                         GOULART v. MEADOWS                           5
regarding BFA’s application to use the Mt. Hope Community Center.
In that correspondence, Meadows recommended that the proposed use
be denied on the basis that the purpose of the center was "to provide
recreational opportunities to the community not to function as a
school." Meadows expressed concern that permitting the proposed use
would lead to potential conflicts between "noisy recreation activities
and the need for quiet in a school setting." He also cautioned that the
arrangement could turn out to be a permanent one and that the
school’s enrollment might grow and "restrict[ ] community and recre-
ational use." Finally, Meadows noted that allowing a private school
to operate in the community center would "send[ ] the wrong message
to the [County] Board of Education." At its September 1994 meeting,
the Board formally denied the school’s application for use of the cen-
ter, reasoning that "[t]he function of the facility is to provide recre-
ational activities to the community."

   Following the Board’s refusal to permit BFA to use the community
centers for private educational instruction, individual homeschooling
parents began to apply for use of the community centers for instruc-
tional classes for homeschooled children. After consulting with the
County Administrator, Richard Holler, Meadows began interpreting
the Board’s decision regarding the BFA application as precedent for
rejecting any application which sought to use the space for private
educational activities for state educational credit. The first formal
articulation of the ban on private educational activities was in an
interoffice memorandum dated October 24, 1995, from Meadows to
the Recreation Coordinators at each center. The memorandum, titled
"Policy - Home Tutoring," stated that "home schooling groups are not
permitted to use the community centers," and clarified that the exclu-
sion applied to all "non-Board of Education affiliated/sponsored
schools."

   On two occasions after October 1995, homeschooling instructional
classes used to fulfill state educational requirements accidentally were
permitted in the community centers. Groups were approved to use the
facilities at Northeast Community Center and Southern Community
Center.3 When Meadows became aware of these approvals, he
  3
  With respect to the first accidental permitted use at the Northeast
Community Center, two separate Recreational Coordinators approved the
6                        GOULART v. MEADOWS
advised the Recreation Coordinators that the uses were impermissible
and directed them to terminate the use at the end of the approval
cycle.

   Homeschool groups and private schools are permitted to use Cal-
vert County’s community centers for any purpose unrelated to fulfill-
ing state educational requirements. For example, Calvert County has
permitted the following uses of the community centers: (1) a formal
Christmas dinner for homeschoolers; (2) membership meetings once
a month for parents of homeschoolers; (3) a Valentine’s Day party for
homeschooled students; (4) a planning meeting of the Christian Home
Educators Network; and (5) fundraising events for private schools.
The record shows that private, independent, and homeschooled chil-
dren are permitted to participate in the activities offered at the Calvert
County community centers. Moreover, private school, independent
school, and homeschooled children have claimed school credit for
their participation in these activities. That is to say, the Board does
not permit homeschool instructors to use the community centers to
offer homeschool educational classes intended to satisfy state educa-
tional requirements, but the Board does not try to prevent individual
children from participating in community center activities and later
claiming State educational credit for that activity. This reflects the
Board’s general approach to use applications, which focuses on the
applicant and his or her purpose for using the facility, not on the
intentions of the individual participants.

   The plaintiffs in this case, Lydia Goulart and Kyle Travers, are two
homeschooling mothers and Calvert County residents who indepen-
dently filed applications to use space at the Northeast Community
Center to conduct private educational activities to fulfill state educa-
tional requirements.4 On June 14, 1999, Lydia Goulart, in the name

homeschooling instructional classes for the 1995-1996, 1996-1997, and
1997-1998 school years. Both Recreational Coordinators testified in their
depositions that they were unaware at the time of Calvert County’s pol-
icy against the use of community centers for private educational classes
for state educational credit. The second accidental permitted use was by
Janice Jones, a secretary, when Diane Holloway, Southern Community
Center’s Recreation Coordinator, was on vacation and did not have an
assistant recreation coordinator.
  4
    Under Maryland law, homeschoolers have three options to conduct
homeschooling: (1) under the supervision of a county superintendent of
                          GOULART v. MEADOWS                             7
of "Chesapeake Home Educators," sought to use rooms in the North-
east Community Center for a geography club. The application
requested rooms for every Tuesday of the school year from 2:30-4:30
p.m. and indicated that the use was for a "geography club for kids K-
2, 3-8 and preschoolers (siblings of older kids) . . . [t]he kids will be
learning geography, playing games about geography." The application
indicated that approximately sixty participants were expected. The
geography club held one session, but Mary Lou Johnson, the Recre-
ation Coordinator at Northeast Community Center, subsequently
revoked Goulart’s application. Johnson asserted that Calvert County’s
policy prohibited homeschoolers from making "educational" use of
the community centers.

   On October 13, 1999, Kyle Travers submitted an application for
use of the Northeast Community Center, requesting a room "any
afternoon each week through Dec., . . . any time in the afternoon for
1-1 1/2 hours" for a "fiber arts club — knitting, crochet, spinning,
weaving, etc." The application indicated that between fifteen and
twenty participants were expected. Johnson denied Travers’s applica-
tion, again citing Calvert County’s policy against private educational
classes for state educational credit in the community centers.5

school; (2) under the supervision of a church-operated educational pro-
gram ("church umbrella" school); or (3) under the supervision of a state-
approved nonpublic school. All homeschoolers are required to file a
homeschooling form with their County Board of Education. Designating
a private umbrella school allows parents to bypass all direct state regula-
tion with the exception of filing the form with the County.
   Homeschooling parents must maintain a portfolio, including "relevant
materials such as instructional materials, reading materials, and examples
of the child’s writings, work sheets, workbooks, creative materials, and
tests." This portfolio is open to the inspection of the County Superinten-
dent. The plaintiffs concede that they intended to use the space in the
Northeast Community Center to engage in private educational activities
that would fulfill state education requirements and were intended to be
claimed as such on their children’s portfolios.
   5
     At approximately the same time, Travers submitted a separate appli-
cation on behalf of "Chesapeake Home Educators" for use of the commu-
nity center facility for "regular monthly meetings of membership."
Calvert County’s initial decision to deny this separate application was
reversed and use of the center was approved based on the fact that the
meetings would not involve private educational instruction.
8                        GOULART v. MEADOWS
   Before commencing this lawsuit, counsel for the plaintiffs sent a
letter to the Board asserting that the exclusion of the Goulart’s and
Travers’s proposed uses was unconstitutional. In response, the Board
explained that:

    The policy to which you object applies to all educational
    organizations, whether they are home schoolers, parochial
    schools or independent private schools. Community centers
    are designed and built for the recreational needs of the com-
    munity at large. We do not want to devote space in the cen-
    ters for educational activities associated with meeting the
    State requirements for elementary or secondary education.
    We are meeting those needs through our funding of the Cal-
    vert County Board of Education. We believe that allowing
    the centers to be used for formal education would amount
    to duplication of services.

   On January 31, 2000, the plaintiffs filed suit in the federal district
court for the District of Maryland, alleging that Meadows and the
Board violated their right to free speech under the First Amendment
and their right to equal protection under the Fourteenth Amendment.
After a hearing on the parties’ cross-motions for summary judgment,
the district court granted summary judgment to the defendants on
August 20, 2002. The district court found that the plaintiffs had not
demonstrated how their proposed use of the community centers —
teaching a geography or fiber arts class — was expressive conduct
within the meaning of the First Amendment. Accordingly, the district
court held that the exclusion did not implicate the plaintiffs’ right to
free expression under the First Amendment. The district court also
rejected the plaintiff’s equal protection claim. The district court found
that homeschoolers are not a suspect class and that homeschooling
parents do not have a "fundamental right" to insist that the govern-
ment make certain benefits available to their children in connection
with their education. Applying rational basis review, the district court
held that the exclusion bore a rational relationship to Calvert County’s
legitimate governmental interest in maintaining the recreational char-
acter of the community centers.

 We first discuss the plaintiffs’ free expression claim under the First
Amendment and then turn to their equal protection claim under the
                         GOULART v. MEADOWS                            9
Fourteenth Amendment. We review de novo the district court’s grant
of summary judgment to the defendants, viewing the evidence in the
light most favorable to the nonmoving party. Shaw v. Stroud, 13 F.3d
791, 798 (4th Cir. 1994). Summary judgment is appropriate when
there is no genuine issue of material fact and the moving party is enti-
tled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).

                                   II.

    The First Amendment provides that "Congress shall make no law
. . . abridging the freedom of speech." U.S. Const. amend. I.6 The first
inquiry a court must undertake when a First Amendment claim is
asserted is whether the plaintiff has engaged in "protected speech."
Cornelius v. NAACP Legal Def. & Educ. Fund, Inc., 473 U.S. 788,
797 (1985). If so, the court "must identify the nature of the forum,
because the extent to which the Government may limit access
depends on whether the forum is public or nonpublic." Id. After iden-
tifying the type of forum, the court "must assess whether the justifica-
tions for exclusion from the relevant forum satisfy the requisite
standard." Id.

   Before proceeding with our analysis, we pause to clarify some ter-
minology necessary to discuss the parties’ respective claims. In com-
paring the various types of educational courses permitted and
excluded by the Board, there are at least two relevant distinctions that
recur throughout the discussion. First, we are asked to distinguish
between courses intended to meet state elementary and secondary
educational requirements and courses offered for general community
enrichment. We will refer to the former as "formal educational
courses," the term "formal" indicating that these courses must meet
certain standards established by the State and are intended to culmi-
nate in a formal degree — a high school diploma. We will refer to the
latter as "informal educational courses," the term "informal" reflecting
the fact that these courses are intended to enrich and edify the partici-
pants but are not tied to particular State-established educational
  6
   "This prohibition is made applicable to the States and local levels of
government by the Fourteenth Amendment." Edwards v. City of Golds-
boro, 178 F.3d 231, 245 n.10 (4th Cir. 1999).
10                        GOULART v. MEADOWS
criteria or intended to culminate in a degree. Second, we are asked to
distinguish between formal educational courses offered through the
public schools and formal educational course offered independently
of the public schools. We will refer to the former as "formal public
education" and the latter as "formal private education."7

                                    A.

   In this case, the district court held that the proposed educational
instruction did not constitute protected speech, and thus was afforded
no First Amendment protection. The court concluded that because the
plaintiffs "articulate no expressive objective in their proposed use of
the County’s community centers," the plaintiffs’ proposed teaching
activity was not expressive conduct protected by the First Amend-
ment. On appeal, the plaintiffs contend that the district court erred by
excluding their proposed use from First Amendment protection. The
district court began its analysis with Justice O’Connor’s concurring
opinion in Roberts v. United States Jaycees, 468 U.S. 609 (1984). In
Roberts, Justice O’Connor stated that "protected expression may also
take the form of quiet persuasion, inculcation of traditional values,
instruction of the young, and community service." 468 U.S. at 636
(O’Connor, J., concurring) (emphasis added). The district court
pointed out that this passage appeared in a discussion of the difficul-
ties of determining "when a particular association of persons is pre-
dominantly engaged in expression." Id. at 637. In answering this
question, Justice O’Connor contrasted activities with a particular
expressive aim, such as "[l]awyering to advance social goals," with
activities lacking an expressive goal, such as "ordinary commercial
law practice." Id. at 636 (citing NAACP v. Button, 371 U.S. 415, 429-
430 (1963); Hishon v. King & Spalding, 467 U.S. 69 (1984)). The dis-
  7
    Our use of the term "private" is not intended to imply that the pro-
posed homeschooling classes were open only to homeschoolers. While
the plaintiffs have stated that the proposed classes were intended to meet
state educational requirements and that they expected that most of the
participants in the class to be homeschool students using the classes for
that purpose, they would not have excluded non-homeschooling children
from attending. Thus, we use the term "private education" to mean edu-
cation not affiliated with the public schools, not education that is closed
to non-homeschoolers.
                         GOULART v. MEADOWS                          11
trict court reasoned that to determine whether a given instance of "in-
struction of the young" is protected by the First Amendment, one
must pursue a similar analysis regarding the expressive aims of the
instruction in question. The court concluded that the proposed instruc-
tion in this case had no unique expressive aim, and thus was not
afforded First Amendment protection.

   While the district court’s analysis of Justice O’Connor’s opinion in
Roberts has some force, we ultimately disagree. The Roberts decision
involved the degrees of First Amendment protection afforded to vol-
untary associations, not to "pure speech" activities. Specifically, in
Roberts the Court rejected a claim by the United States Jaycees that
the Minnesota Human Rights Act, which compelled local chapters of
the Jaycees to accept women as members, violated the Jaycees’ First
Amendment associational rights. Id. at 612. Accordingly, the exam-
ples given in Justice O’Connor’s concurring opinion pertain to the
question of whether an "association’s activity is predominantly pro-
tected expression." Id. at 636 (emphasis added). Determining whether
the conduct of a particular association amounts to protected expres-
sion is a different and more difficult question than determining
whether a speech act is a form of protected expression. "Expressive
conduct enjoys less protection than does pure speech and restrictions
on its exercise are more likely to be constitutionally permissible."
Steakhouse, Inc. v. City of Raleigh, 166 F.3d 634, 637 (4th Cir. 1999).
While the Supreme Court has held that "it is the obligation of the per-
son desiring to engage in assertedly expressive conduct to demon-
strate that the First Amendment even applies," Clark v. Cmty. for
Creative Non-Violence, 468 U.S. 288, 293 n.5 (1984) (emphasis
added), the same is not true of a person desiring to engage in what
can be more appropriately classified as "pure speech." The plaintiffs
rightly point out that their proposed uses — teaching a geography
class and a fiber arts class — "involve the transmission of knowledge
or ideas by way of the spoken or written word — speech." Because
speech is the "activity" in question here, we reject the notion that the
plaintiffs must affirmatively prove the uniquely expressive nature of
that speech.

  The Supreme Court, quoting the Journals of the Continental Con-
gress, has stated that the notion of free speech includes "‘the advance-
ment of truth, science, morality, and arts in general . . . .’" Roth v.
12                       GOULART v. MEADOWS
United States, 354 U.S. 476, 484 (1957) (quoting 1 Journals of the
Continental Congress 108 (1774)). Other courts have similarly indi-
cated that "[e]ven dry information, devoid of advocacy, political rele-
vance, or artistic expression, has been accorded First Amendment
protection." Universal City Studios, Inc. v. Corley, 273 F.3d 429, 446
(2d Cir. 2001). We conclude that the plaintiffs’ proposed use of the
community centers for instructing children on the topics of geography
and fiber arts is a form of speech protected under the First Amend-
ment. See Wilson v. Chancellor, 418 F. Supp. 1358, 1362 (D. Or.
1976) ("A teacher’s teaching is expression to which the First Amend-
ment applies."). Accordingly, Calvert County’s refusal to permit the
plaintiffs’ activities in its community centers is subject to First
Amendment scrutiny.

                                   B.

   The Supreme Court has adopted forum analysis as the means of
analyzing restrictions placed on private speech that occurs on govern-
ment property. Ark. Educ. Television Comm’n v. Forbes, 523 U.S.
666, 677 (1998); Sons of Confederate Veterans, Inc. v. Comm’r of Va.
Dep’t of Motor Vehicles, 288 F.3d 610, 622 (4th Cir. 2002), reh’g en
banc denied, 305 F.3d 241 (4th Cir. 2002). The three recognized
types of fora are the traditional public forum, the nonpublic forum,
and the designated or limited public forum. Forbes, 523 U.S. at 677;
Warren v. Fairfax County, 196 F.3d 186, 193 (4th Cir. 1999) (en
banc).

   The first category of government property, the traditional public
forum, is a place that "by long tradition or by government fiat ha[s]
been devoted to assembly and debate." Perry Educ. Ass’n v. Perry
Local Educators’ Ass’n, 460 U.S. 37, 45 (1983).8 The government
may not prohibit all expressive activity in a traditional public forum,
and content-based restrictions on speech are valid only if they are nar-
rowly tailored to serve a compelling state interest. See Perry, 460
U.S. at 45. "The state may also enforce regulations of the time, place,
  8
   These "quintessential public forums" include public parks and streets.
Perry, 460 U.S. at 45. The Supreme Court has also identified the "meet-
ing hall" as a traditional public forum. See Lehman v. City of Shaker
Heights, 418 U.S. 298, 303 (1974).
                         GOULART v. MEADOWS                           13
and manner of expression which are content-neutral, are narrowly tai-
lored to serve a significant government interest, and leave open ample
alternative channels of communication." Id.

   The second category of government property, the nonpublic forum,
is not open by tradition or designation to the public for expressive
activity. Id. at 46; Cornelius, 473 U.S. at 803. The government "can
restrict access to a nonpublic forum ‘as long as the restrictions are
reasonable and [are] not an effort to suppress expression merely
because public officials oppose the speaker’s view.’" Forbes, 523
U.S. at 677-78 (quoting Cornelius, 473 U.S. at 800). "Control over
access to a nonpublic forum can be based on subject matter and
speaker identity as long so the distinctions drawn are reasonable in
light of the purpose served by the forum and are viewpoint neutral."
Cornelius, 473 U.S. at 806; see also United States v. Kokinda, 497
U.S. 720, 730 (1990) (O’Connor, J., plurality op.). The Supreme
Court has placed many types of government "property" in this cate-
gory, including open areas of a military base,9 household mail boxes,10
a public school’s internal mail system,11 the federal government’s
annual charity drive,12 a public high school newspaper,13 sidewalk
areas around a post office,14 airport terminals,15 and a televised debate
between candidates for public office.16

   The third category of government property, the designated public
forum, is property which the government has opened for expressive
activity to the public, or some segment of the public. Warren, 196
F.3d at 193 (citing Forbes, 523 U.S. at 677). A designated public
forum can only be created by "purposeful government action" in
which "the government must intend to make the property ‘generally
  9
   Greer v. Spock, 424 U.S. 828 (1976).
  10
     United States Postal Serv. v. Council of Greenburgh Civic Ass’ns,
453 U.S. 114 (1981).
  11
     Perry, 460 U.S. 37.
  12
     Cornelius, 473 U.S. 788.
  13
     Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260 (1988).
  14
     Kokinda, 497 U.S. 720.
  15
     Int’l Soc’y for Krishna Consciousness v. Lee, 505 U.S. 672 (1992).
  16
     Forbes, 523 U.S. 666.
14                       GOULART v. MEADOWS
available.’" Forbes, 523 U.S. at 678 (quoting Widmar v. Vincent, 454
U.S. 263, 264 (1981)). If the government "excludes a speaker who
falls within the class to which a designated public forum is made gen-
erally available, its action is subject to strict scrutiny." Forbes, 523
U.S. at 677. The Supreme Court has determined that a number of gov-
ernment properties fall within this category, including university
meeting facilities generally open for use by student groups,17 a school
board meeting open to the public,18 and a municipal auditorium and
city-leased theater designed for and dedicated to expressive activities.19
There is some confusion over the terminology used to describe this
third category, as the Supreme Court and lower courts have also used
the term "limited public forum." See Good News Club v. Milford
Cent. Sch., 533 U.S. 98, 106 (2001); Rosenberger v. Rector & Visitors
of Univ. of Va., 515 U.S. 819, 829 (1995); Cornelius, 473 U.S. 799-
802; Perry, 460 U.S. at 47-48. When the government has established
a limited public forum, the government "is not required to and does
not allow persons to engage in every type of speech." Good News
Club, 533 U.S. at 106. The government "may be justified ‘in reserv-
ing [its forum] for certain groups or for the discussion of certain top-
ics.’" Id. (quoting Rosenberger, 515 U.S. at 829) (alteration in
original). To date, the Supreme Court has recognized two types of
government property that clearly are limited public fora: public
school facilities during after school hours20 and a student activities
fund of a public university.21

   This court addressed the relationship between designated and lim-
ited public fora in Warren v. Fairfax County, 196 F.3d 186 (4th Cir.
1999) (en banc). In Warren, we treated the terms "designated public
forum" and "limited public forum" as two names for the same forum.
Id. at 193 ("The final category [is the s]o-called ‘designated public
fora’ (often called ‘limited public fora’)"). Using the terms "desig-
  17
     Widmar, 454 U.S. 263.
  18
     Madison Joint Sch. Dist. v. Wisc. Employment Relations Comm’n,
429 U.S. 167 (1976).
  19
     Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546 (1975).
  20
     Good News Club, 533 U.S. at 106; Lamb’s Chapel v. Ctr. Moriches
Union Free Sch. Dist., 508 U.S. 384, 392-93 (1993).
  21
     Rosenberger, 515 U.S. at 829-30.
                         GOULART v. MEADOWS                           15
nated" and "limited" interchangeably, we explained that "[a] desig-
nated public forum can be opened only to a limited class of speakers
or for limited topics." Id.

   When a particular forum is classified as a designated/limited public
forum, "[t]wo levels of First Amendment analysis" apply: the "inter-
nal standard" and the "external standard." Id. at 193-94. The "internal
standard" applies to situations where "‘the government excludes a
speaker who falls within the class to which a designated [limited]
public forum is made generally available.’" Id. at 193 (quoting For-
bes, 523 U.S. at 677) (alteration in Warren). In this situation, the gov-
ernment’s "‘action is subject to strict scrutiny.’" Id. at 193 (quoting
Forbes, 523 U.S. at 677). In other words, "as regards the class for
which the forum has been designated, a limited public forum is
treated as a traditional public forum." Id. On the other hand, the "ex-
ternal standard" "places restrictions on the government’s ability to
designate the class for whose especial benefit the forum has been
opened." Id. at 194. We explained that "once a limited forum has been
created, entities of a ‘similar character’ to those allowed access may
not be excluded." Id. at 194 (citing, inter alia, Perry, 460 U.S. at 48).
The government’s designation of the class for the "external standard"
is "subject only to the standards applicable to restrictions on speakers
in a nonpublic forum," namely that "the selection of a class by the
government must only be viewpoint neutral and reasonable in light of
the objective purposes served by the forum." Id.

   In this case, the defendants first contend that the community cen-
ters are nonpublic fora. The government may "retain nonpublic forum
status by allowing selective, permission-only access to the forum."
Warren, 196 F.3d at 193. To remain a nonpublic forum, "[t]he grant-
ing of such permission must be contingent upon non-ministerial judg-
ments." Id. (citations omitted). Because Calvert County requires an
application for use of the community centers, the defendants assert
that the community centers have retained their nonpublic fora status.

   We are not persuaded that the community centers at issue in this
case are nonpublic fora. First, the Recreation Coordinators at the com-
munity centers make only ministerial judgments because they are
allowed to deny an application only if it is "not in accordance with
the provisions outlined in the [Use Policy]." In other words, if a pro-
16                       GOULART v. MEADOWS
posed user falls within the confines of the Use Policy, the application
will be granted. Here, permission to use the community centers is not
"selective," but is "granted as a matter of course" to all individuals or
groups who fall within the Use Policy. Perry, 460 U.S. at 47. In addi-
tion, Calvert County has intentionally made the community centers
generally available to certain types of expressive activity. See Forbes,
523 U.S. at 677. For example, the community centers are open to a
wide variety of instructional activities, such as courses in sewing,
basket-making, sign language for the deaf, math tutoring, English for
non-English speakers, and marriage and parenting enrichment. We
classify the community centers as designated or limited public fora
and will analyze the restrictions here accordingly.22

                                   C.

   Having identified the Calvert County community centers as limited
public fora, we must determine whether to apply the internal or exter-
nal standard to the exclusion of the plaintiffs. The plaintiffs argue that
because the community center permits public classes on such a wide
variety of topics, homeschoolers using the facilities for homeschool-
ing classes fall "within the class to which [the] designated [limited]
public forum is made generally available.’" Warren, 196 F.3d at 193
(quoting Forbes, 523 U.S. at 677 (alterations in Warren)). Accord-
ingly, they argue that we should examine the exclusion under the
internal standard — strict scrutiny. Id. The Board, in contrast, argues
that the plaintiffs’ proposed use — private education intended to meet
state education requirements — does not fall within the class of uses
for which the community centers have been designated. Accordingly,
  22
    As noted above, in Warren we treated designated and limited public
fora as two names for the same type of forum. If there is a distinction
between the two, however, we would classify the community centers as
limited public fora. The community centers are "reserv[ed] for certain
groups . . . [and] certain topics." Good News Club, 523 U.S. at 106. For
ease of reference, we will refer to the Calvert County community centers
as "limited public fora" rather than the more cumbersome "designat-
ed/limited public fora," acknowledging that under the precedent set in
Warren there is no practical difference between a designated and a lim-
ited public forum, and that if we were forced to choose between the two
we would classify the community centers as limited public fora.
                         GOULART v. MEADOWS                            17
the Board argues that its decision to exclude the plaintiffs’ proposed
use is governed by Warren’s external standard — viewpoint-
neutrality and reasonableness in light of the purpose of the forum.

   In Warren we explained that "once a limited forum has been cre-
ated, entities of a ‘similar character’ to those allowed access may not
be excluded." Id. at 194 (quoting Perry, 460 U.S. at 48 (holding that
in a limited public forum, "the constitutional right of access . . .
extend[s] only to other entities of similar character.")). Accordingly,
to determine which standard to apply to the Board’s exclusion of the
plaintiffs in this case, we must determine whether homeschoolers as
a group are an entity of a "similar character" to those groups permit-
ted to use the community centers. Of course, homeschooling parents
and children are not generally barred from using the community cen-
ters, and in fact have been permitted to use the centers for, among
other things, a formal Christmas dinner and monthly membership
meetings. Rather, the Board has denied access to homeschoolers only
when they sought to use the community centers for a particular pur-
pose — formal private education intended to satisfy state educational
requirements. It is more accurate, then, to ask whether formal private
education is an activity of a "similar character" to those activities per-
mitted by the Board.

   Determining whether two different activities are of a "similar char-
acter" is, admittedly, a somewhat amorphous inquiry — two different
activities are always different in certain ways and similar in other
ways. Here, the uses proposed by the plaintiffs are similar in many
respects to some of the uses permitted by the Board — both are edu-
cational classes covering similar topics and offered (at least in part)
to children. On the other hand, the uses are different in at least one
important respect — the permitted classes are intended for general
public enrichment, whereas the plaintiffs’ proposed classes are
intended to fulfill state educational requirements. The "similar charac-
ter" standard asks us to determine which of these various indicia of
similarity is the relevant one. If the content of the classes is the rele-
vant factor, then the plaintiffs’ proposed use is of a "similar character"
to those classes that are permitted. On the other hand, if formal versus
informal education is the relevant factor, then the plaintiffs’ proposed
use is not of a "similar character" to the permitted uses.
18                        GOULART v. MEADOWS
   We conclude that the purpose of the limited forum in question
should serve as a touchstone for determining the relevant indicia of
similarity between two proposed uses. See Calash v. City of Bridge-
port, 788 F.2d 80, 84 (2d Cir. 1986) (in light of stadium’s purpose as
a venue for "civic, charitable, and non-profit speakers," for-profit
music concerts are not of a similar character as non-profit music con-
certs). If the difference between two proposed uses is unrelated to the
purpose of the forum, then that difference should not serve as a basis
for distinguishing between two otherwise-similar entities. Consider if
the director had approved an application by one Boy Scout troop and
denied the application of another on the ground that the leader of the
first troop was the director’s brother. The difference between the two
troops — the troop leader’s familial relationship to the director — is
completely unrelated to the purpose of the community centers, and
thus would not be a relevant factor for determining whether or not the
two groups were of a "similar character." But if the difference
between two proposed uses bears some relationship to the purpose of
the facility, then it would make sense for the government to use that
difference as a basis for drawing boundaries. We proceed to consider,
in light of the limited purpose of the community centers, whether the
plaintiffs’ proposed use is of a "similar character" to the permitted uses.23
  23
    We acknowledge that by looking to the purpose of the forum to
determine whether two proposed uses are of a similar character, we are
blurring the lines between the "similar character" inquiry and the "exter-
nal standard" for evaluating speech restrictions in a limited public forum
— both inquiries involve, roughly speaking, a determination of whether
the distinction drawn is relevant to the purpose of the forum. The overlap
in these inquiries, however, is not a sufficient reason for us to reject this
approach. We have observed a similar overlap in other seemingly distinct
doctrinal inquiries in the context of First Amendment forum analysis. For
example, in Warren we acknowledged that the similarity between the
external standard for speech restrictions in a limited public forum and the
standard for speech restrictions in a nonpublic forum "in effect makes the
limited public forum analytically indistinct from a nonpublic forum. If it
is reasonable (or unreasonable) to exclude a speaker from a nonpublic
forum, then it must also be reasonable (or unreasonable) to exclude the
speaker from the class of speakers to which the forum has been opened
on a limited basis." Warren, 196 F.3d at 194 n.8. As in Warren, we find
some overlap in analysis unavoidable in this circumstance.
                          GOULART v. MEADOWS                            19
   The defendants argue that the restrictions in the Use Policy and in
their de facto policy against private instruction of children intended
to meet state educational requirements are reasonable because the
purpose of the community centers is to provide meeting space and
recreational and informal enrichment opportunities for the commu-
nity. In addition to the stated purposes of the community centers, Cal-
vert County acknowledges that the community centers are also used
for informal community education and enrichment courses, such as
courses in English as a second language, sewing, basket-making,
drawing, oil painting, and math tutoring. Calvert County made clear
at oral argument that it plans to continue permitting informal commu-
nity educational activity, so long as it is not intended to meet state
educational requirements. Whether stated or not, then, one purpose of
the community centers is to provide a venue for informal community
education and enrichment courses.

   The plaintiffs argue that the policy is not reasonable because the
nature of the activities in question are identical in all respects relevant
to the demands placed on the community centers. To an observer,
classes intended for general community enrichment and classes
intended to satisfy state education requirements might well appear
completely indistinguishable. Because the prohibited activity is essen-
tially indistinguishable from the permitted activity, the plaintiffs
argue, it cannot be reasonable to permit one and prohibit the other.
There are two responses to this argument.

   First of all, the similarity of the content of two proposed speech
activities does not always mean that both must be treated the same.
The Supreme Court has repeatedly held that distinctions based on the
status of the speaker can be a permissible way to limit the scope of
the forum. For example, in Forbes, a state-owned public television
broadcaster excluded Forbes, a candidate for political office, from
participating in a broadcast of a debate among other candidates for the
same office. 523 U.S. at 669. Despite the fact that the speaker sought
to engage in precisely the same type of speaking activity — espousing
his political views — as those permitted to speak, the Court held that
it was permissible for the broadcaster to exclude the speaker based on
his status as a candidate with little public support. Id. at 683. Like-
wise, in Perry, the Court held that it was permissible for a school dis-
trict to deny access to the school’s internal mail system to a union that
20                       GOULART v. MEADOWS
did not serve as the bargaining representative of the school employ-
ees, even though the school permitted the union that did represent the
employees to use the mail system. 460 U.S. at 48-53. The rival union
in Perry sought to engage in the exact same type of activity as the
employees’ exclusive bargaining representative — using the school
system’s internal mail facilities to communicate with school employ-
ees. Id. at 39. Despite the similarity in the proposed uses, the school
board was permitted to distinguish between the two unions based on
their status — whether or not they currently served as the exclusive
bargaining representative of the teachers. Id. at 49. It is true that in
both Forbes and Perry the fora in question were nonpublic fora. For-
bes, 523 U.S. at 679-80; Perry, 460 U.S. at 46. But in a limited public
forum, just as in a nonpublic forum, the government "may be justified
in ‘reserving [its forum] for certain groups or for the discussion of
certain topics.’" Good News Club, 533 U.S. at 106 (quoting Rosen-
berger, 515 U.S. at 829). And as with a nonpublic forum, "the state’s
power to restrict speech . . . [in a limited public forum] must not dis-
criminate against speech on the basis of viewpoint, and the restriction
must be reasonable in light of the purpose served by the forum." Id.
at 106-07 (quotations and citations omitted). Accordingly, in deter-
mining how the government may limit the purpose of a forum that it
has created, we find Forbes and Perry instructive. These cases illus-
trate that the government may draw permissible status-based distinc-
tions among different classes of speakers in order to preserve the
purpose of the forum, even when the proposed uses by those inside
the permitted class of speakers and those outside the permitted class
of speakers are quite similar.

   The second response to the plaintiffs’ argument about the similarity
of the proposed instructional activities is that despite the similarities,
the permitted and prohibited activities are different in one important
respect: the permitted activities are informal educational classes
intended for community enrichment, whereas the prohibited activities
are formal private educational classes intended to fulfill state educa-
tional requirements. Compare this distinction with the County’s pro-
hibition on for-profit business activities. The plaintiffs concede that
the Board’s exclusion of for-profit activities is consistent with the
First Amendment. See, e.g., Calash v. City of Bridgeport, 788 F.2d
80, 84 (2d Cir. 1986). The "for-profit" exclusion, like the "private for-
mal education" exclusion, shows how expressive activity of the very
                           GOULART v. MEADOWS                              21
same nature can be rendered permissible or impermissible, in light of
the purpose of the forum, depending on the purpose behind that activ-
ity.

   The Second Circuit’s decision in Calash illustrates this principle in
the for-profit/not-for-profit context. In Calash, the court held that the
government could permissibly exclude a for-profit music concert
from a public stadium where not-for-profit concerts were held. Id. at
84. The concert promoter had applied to the City of Bridgeport’s
Parks and Recreation Board for permission to hold a for-profit Beach
Boys concert at the stadium. Id. at 81. The Board denied the applica-
tion, citing its policy of "restricting use of the facility to civic, charita-
ble and non-profit entities." Id. The promoter then re-applied to hold
the same concert, this time claiming that all proceeds would benefit
a local zoo. Id. The Board, unwilling to take the promoter at his word,
denied the application without prejudice but invited the promoter to
renew the application "if he provided the Board with information
about his finances and prior experience and the arrangement with the
zoo." Id. The promoter instead elected to bring suit. The Second Cir-
cuit classified the auditorium as a nonpublic forum and upheld the
exclusion. Id. at 84. The court also observed, however, that even if the
auditorium were a limited public forum, the exclusion would nonethe-
less have been justified based on the purpose of the forum, which was
limited to "civil, charitable, and non-profit" concerts. Id. Thus, the rel-
evant difference between permitted concerts and this prohibited con-
cert was the purpose of the concert promoter — that is, whether the
concert had a for-profit purpose or a "civil, charitable, [or] non-profit"
purpose. Id. If the promoter had been willing to prove his non-profit
purpose, it appears that he would have been permitted to use the facil-
ity. Calash demonstrates how a speaker’s purpose can, in certain cir-
cumstances, serve as a relevant basis for the government to restrict
access to a limited public forum, even when the proposed uses are
otherwise identical. Here, as in Calash, the Board has decided that the
community centers are not to be used to subsidize for-profit business,
and the plaintiffs agree that this judgment is reasonable and permissi-
ble.

   It seems equally reasonable for the County to restrict its support for
formal education to the public schools. In its support of the public
schools, the County has provided a venue for children to receive edu-
22                       GOULART v. MEADOWS
cational instruction intended to meet state educational requirements.
The County does not force children to participate in the public
schools, and some children opt out of the system, choosing instead to
attend private schools or participate in homeschooling in order to
meet their state educational requirements. Having provided a venue
for children to meet their state educational requirements, however, the
County has decided not to allocate community center resources in
pursuit of this same goal. That is to say, the County has decided that
its community centers should not be used for private education
intended to meet state educational requirements. This policy does not
strike us as hostile to private education or homeschooling any more
than the County’s policy against for-profit activity in the community
centers strikes us as hostile to private business.

   Accordingly, we conclude that there is a relevant distinction, in
light of the forum’s purpose, between those courses that the Board has
permitted and the plaintiffs’ formal private education courses. Given
this relevant distinction between the plaintiffs’ proposed use and the
uses permitted by the Board, the two uses are not of a "similar charac-
ter," and the Board’s exclusion of the plaintiffs does not trigger strict
scrutiny review. Instead, we will inquire whether the Board’s exclu-
sion of the plaintiffs is reasonable in light of the purpose of the forum
and whether it is viewpoint-neutral.

                                   D.

                                   1.

   We first examine whether the Board’s restriction on expression in
the community centers, which we have classified as limited public
fora, are "reasonable in light of the purpose served by the for[a]."
Cornelius, 473 U.S. at 806; see also Rosenberger, 515 U.S. at 829.
The government’s decision to restrict access to a limited public forum
"need only be reasonable; it need not be the most reasonable or the
only reasonable limitation." Cornelius, 473 U.S. at 808 (emphasis in
original). Reasonableness in this context is assessed "in light of the
purpose of the forum and all the surrounding circumstances." Id. at
809. In other words, "[c]onsideration of a forum’s special attributes
is relevant to the constitutionality of a regulation since the signifi-
cance of the governmental interest must be assessed in the light of the
                         GOULART v. MEADOWS                           23
characteristic nature and function of the particular forum involved."
Heffron v. Int’l Soc’y for Krishna Consciousness, Inc., 452 U.S. 640,
650-51 (1981).

   As noted above, our conclusion that there is a relevant distinction
between the plaintiffs’ proposed courses and the courses permitted by
the Board already involved an examination of the reasonableness of
the plaintiffs’ exclusion in light of the purpose of the forum. Our prior
discussion, which we will not restate here, suggests that the Board’s
distinction is reasonable. The plaintiffs, however, present an addi-
tional argument that we have not previously addressed as to why the
Board’s exclusion of their proposed classes is unreasonable in light
of the purpose of the forum. We now turn to that argument.

   The plaintiffs argue that Calvert County’s exclusion is unreason-
able because homeschool students can claim - indeed, have claimed
- credit after the fact for classes taken at the community centers. Cal-
vert County concedes that it does not try to prevent homeschool stu-
dents from attending community enrichment courses and then, after
the fact, filing the necessary papers to claim credit toward meeting
their state educational requirements. Because of this, the plaintiffs
argue, classes taught with the intent to meet state educational require-
ments must also fall within the purpose of this forum. The plaintiffs’
argument has some force, for it highlights the very fine line that Cal-
vert County draws with its current policy: under the policy, the com-
munity center may be used by children attending community
enrichment classes, even when those students later claim state educa-
tional credit, but the center may not be used to hold classes intended
to satisfy state educational requirements. While this line is admittedly
a fine one, we conclude that Calvert County’s policy nonetheless rea-
sonably preserves the intended purpose of the community centers.

   Calvert County’s implementation of its policy is a reasonable, cost-
effective approach to enforcing the distinction between informal com-
munity enrichment and formal private education. Calvert County has
created a relatively simple application process that facilitates the
quick and inexpensive allocation of community center resources,
while allowing the County to preserve the limited purposes for which
the community center was intended. If we were to require Calvert
County to ensure that no participant in any community center activity
24                        GOULART v. MEADOWS
ever received state educational credit, we would be imposing an oner-
ous administrative burden that could result in Calvert County closing
its community centers to all educational activities. This would lead to
the unfortunate result of "less speech, not more." Forbes, 523 U.S. at
680. The Supreme Court has explained that permitting selective
access to government fora for speech "encourage[s] the government
to open its property to some expressive activity in cases where, if
faced with an all-or-nothing choice, it might not open the property at
all." Id. For this same reason, we refuse to require Calvert County to
achieve administrative perfection in order to draw a boundary that we
otherwise deem permissible. Calvert County’s failure to pursue
expensive and unfeasible methods to prevent after-the-fact claiming
of school credit does not belie its stated purpose of preserving the
community enrichment purpose of the community centers.

   The same boundary-drawing problem could just as easily appear in
other uses of the community center. For example, the record shows
that the community centers have been used for recreational card-
playing. Consider an application from a group of card-players indicat-
ing that the participants seek to use the community center for their
weekly high-stakes poker match. The record reflects that gambling is
an activity prohibited at the community center. Even if the County
strictly enforced its policy against gambling, it would not be difficult
for a group of card players to engage in a "recreational" game of cards
at the community center and then retire to a local bar to divvy up their
gains and losses based on their respective scores. While it would be
impossible for the County to prevent card players from converting
their recreational card game, after the fact, into a game where money
was at stake, surely the County could nonetheless prohibit card games
where gambling was the stated goal from the outset. Nor would we
have any reason to doubt the County’s genuine commitment to limit-
ing the community centers to non-gambling card playing simply
because certain card players were able to exchange their winnings and
losses after the fact.24
  24
    We acknowledge that it is unlikely, to say the least, that recreational
card-playing is a form of expressive conduct protected by the First
Amendment. The purpose of this example is simply to illustrate that the
boundary-drawing problem identified by the plaintiffs is not limited to
the context of formal versus informal education, and that the problem
should not suggest that the boundary drawn is impermissible or illusory.
                         GOULART v. MEADOWS                           25
   We conclude that Calvert County’s denial of the plaintiffs’ applica-
tions to use the community centers for private educational classes
intended to meet state educational requirements is reasonable in light
of the nature and purpose of the community centers as places for rec-
reation, community meetings, and informal community enrichment
and education.

                                   2.

   We now turn to consider whether the Board’s exclusion of the
plaintiffs is also viewpoint-neutral. See Forbes, 523 U.S. at 676 (gov-
ernment cannot restrict access to a forum based on its agreement or
disagreement with the speaker’s views). The plaintiffs first argue that
the exclusion is viewpoint-based because it discriminates against the
"homeschooling" viewpoint. There is nothing in the record, however,
to suggest that the plaintiffs’ proposed instruction contained a particu-
lar or unique viewpoint in the areas of geography or fiber arts, or in
any other area that they might wish to offer classes. The plaintiffs
would presumably have shaped their courses according to their partic-
ular pedagological goals, but they have not identified some viewpoint
on these (or other topics) that is unique them, to homeschoolers as a
group, or to private educators as a group.

   In addition, even if the plaintiffs have a unique viewpoint on these
or other topics, the record shows that the Board’s exclusion was not
based on that viewpoint. The plaintiffs would have been free to use
the community centers to teach the proposed classes from whatever
particular viewpoint they may have had, so long as the classes were
not intended to meet state educational requirements. There is no sug-
gestion in the record that Calvert County intended to discriminate
against the "homeschooling perspective" or that its policy demon-
strates some widespread dislike or animus against homeschoolers.
Homeschoolers and homeschool groups have always been permitted
to use the community centers for any purpose other than as class-
rooms for formal private education.25 In addition, the Board’s policy
  25
   As noted above, Calvert County approved the following applications
by homeschool groups to use the community centers in the following
ways: (1) the Chesapeake Home Educators, a homeschool group led by
26                          GOULART v. MEADOWS
against formal private education has been applied to BFA, a private
academy, as well as to homeschoolers.26 Because Calvert County’s
policy against permitting its community centers to be used by private,
independent, or homeschool groups as classrooms or schools for the
purpose of meeting state educational requirements is applicable with-
out reference to viewpoint, the policy is viewpoint neutral.

                                      3.

   The plaintiffs also object to the fact that the Board’s exclusion of
them in this case is based on their purpose or intent in using the com-
munity centers. Such an intent-based distinction, the plaintiffs argue,
is either equivalent to, or equally objectionable as, viewpoint-based
discrimination. We disagree.

     First of all, the plaintiffs err insofar as they equate a speaker’s pur-

Travers, was permitted to use the Northeast Community Center once a
month for three hours for the group’s membership meeting; (2) Christian
Home Educators Network was permitted to use the Southern Community
Center for a meeting held from 6:30 p.m. to 9:30 p.m. on Tuesday eve-
nings; (3) Travers was permitted to use the North Beach Community
Center for a formal Christmas dinner for homeschoolers; (4) Share
Homeschool Group was permitted to hold a Valentine’s Day party for
homeschooled students at Southern Community Center; and (5) a private
school called the Tidewater School was permitted to use the Southern
Community Center for a "Jumprope for Heart" fundraiser for the Ameri-
can Heart Association.
   26
      The plaintiffs contend that BFA’s application for use is distinguish-
able from the proposed use in this case because the Board could have
denied BFA’s application based on BFA’s status as a for-profit organiza-
tion as well as based on time, place, and manner restrictions. While this
may be true, it does not change the fact that the Board did not cite either
of these reasons in its denial of BFA’s application; rather, the Board
denied BFA’s application because BFA’s proposed use did not comport
with the purpose of the community centers. Accordingly, the manner in
which the Board denied BFA’s application illustrates that the Board’s
policy against private formal education did not arise in the context of
homeschooling and applies equally to homeschoolers and private acade-
mies.
                         GOULART v. MEADOWS                          27
pose with that speaker’s viewpoint. Purpose and viewpoint are simply
two different concepts. Two speakers could share the exact same
viewpoint but have a different purpose for their respective speech
activities. In this case, for example, the content and viewpoint of a
permitted geography course could be the same as that of an excluded
geography course, even though the purpose of the two courses was
different — the purpose of the permitted course would be general
community enrichment, whereas the purpose of the excluded course
would be private education intended to meet state educational require-
ments. Likewise, two speakers could share the same purpose but have
different viewpoints. Thus, determining access to a forum on the basis
of a speaker’s purpose is not the same as determining access based
on the speaker’s viewpoint.

   Perhaps the plaintiffs are not arguing that purpose and viewpoint
are the same, but rather that distinctions based on purpose are equally
offensive as those based on viewpoint. The plaintiffs have cited no
caselaw in support of this supposed limitation on how the government
may or may not restrict access to a limited public forum, and we are
not persuaded that purpose-based distinctions are an impermissible
basis for government restrictions. For example, our discussion of
Calash in part II.C demonstrates how a speaker’s purpose in using a
forum can, in certain circumstances, serve as a legitimate basis for the
government to restrict access to a limited public forum. In Calash, the
concert promoter’s purpose for holding an otherwise-identical concert
— profit versus charitable goals — changed the nature of that concert
and determined whether the concert was compatible with the purpose
of the forum. 788 F.2d at 81, 84. Because the stadium in Calash was
limited to non-profit, charitable, or civic purposes, a for-profit rock
concert was not consistent with those purposes. Id. at 84. Here,
because the community centers are limited to the purposes of commu-
nity recreation and informal enrichment, private instruction intended
to meet state educational requirements is not consistent with those
purposes. In both cases, the speaker’s purpose alters the nature of the
activity in a way that is relevant to the limited purpose of the forum.

   The language used by the Supreme Court in discussing permissible
speaker-based distinctions in limited public fora also reflects a clear
difference between the concepts of purpose and viewpoint and sug-
gests that it is permissible to draw distinctions based on the former.
28                       GOULART v. MEADOWS
The Court has explained that while "restriction must not discriminate
against speech [or speaker] on the basis of viewpoint," the restriction
is permissible so long as it is "‘reasonable in light of the purpose
served by the forum.’" Good News Club, 533 U.S. at 106-07 (quoting
Cornelius, 473 U.S. at 806) (emphasis added). As this test makes
clear, the government may limit a designated or limited public forum
to certain purposes, and exclude topics of speech or classes of speak-
ers that are inconsistent with that purpose. If the government is per-
mitted to restrict access to a forum in order to preserve the purpose
of that forum, it makes sense that the government can, depending on
the circumstances, prohibit use of the forum on the basis of the speak-
er’s purpose. Accordingly, we reject the plaintiffs’ argument that the
Board’s denial of their permit application based on their purpose or
intent in using the forum amounts to viewpoint discrimination or oth-
erwise violates First Amendment principles.

                                  E.

   The plaintiffs present one final argument as to why their exclusion
in this particular case violates the First Amendment. The plaintiffs
argue that even if the state may generally draw status distinctions
among speakers because their intended use is inconsistent with the
purpose of the forum, such status distinctions may not be based on a
speaker’s exercise of a fundamental constitutional right. Applying
that rule to the case at hand, the plaintiffs argue that their exclusion
from the community centers is unconstitutional because it is based on
their attempts to educate their children as they see fit — a recognized
fundamental constitutional right. See Pierce v. Society of Sisters, 268
U.S. 510, 534-35 (1925).

   The plaintiffs find support for this novel proposition of constitu-
tional law in the Supreme Court’s Good News Club decision. In Good
News Club, the Milford Central School denied the Good News Club,
a private Christian organization for children ages 6 to 12, permission
to use the school cafeteria for weekly after-school meetings, on the
ground that the Club’s proposed use amounted to religious worship.
533 U.S. at 102-04. The Court assumed, for the sake of decision, that
the school during these hours was a limited public forum, id. at 106,
and held that "Milford’s restriction violates the Club’s free speech
rights." Id. at 102.
                         GOULART v. MEADOWS                           29
   The plaintiffs argue that Good News Club stands for the proposi-
tion that in a limited public forum, the government cannot draw
otherwise-permissible status distinctions when the status in question
involves the speaker’s exercise of a fundamental right. In Good News
Club, the plaintiffs contend, the school was simply making a status
distinction between groups seeking to use the facilities for secular
purposes and groups seeking to use the facilities for religious pur-
poses. While this type of status distinction might otherwise be a valid
manner of restricting access to a limited public forum, the plaintiffs
argue, Good News Club illustrates that such distinctions cannot be
based on the speaker’s exercise of a fundamental right — in Good
News Club, the fundamental right to the free exercise of religion;
here, the plaintiffs’ fundamental right to educate their children as they
see fit. For the purposes of this argument, the plaintiffs do not contend
that Calvert County’s policy infringes on this fundamental right per
se — they acknowledge that they are free to educate their children
privately without using the community center. Rather, the plaintiffs
argue that Good News Club represents an independent constitutional
rule that depends on the intersection of First Amendment doctrine and
fundamental rights doctrine.

   The plaintiffs have articulated an interesting and novel proposition
of constitutional law to explain the result reached by the Court in
Good News Club. Notably, however, it is not the rationale given by
the Good News Club Court majority itself to explain its decision.
Rather than speaking in terms of the plaintiffs’ fundamental right to
the free exercise of religion, the court in Good News Club focused on
"whether the exclusion constituted viewpoint discrimination." Id. at
107. The Court stated that "the Club teaches morals and character
development to children," a permissible activity under the policy. Id.
at 108. The school excluded the Good News Club, explained the
Court, because the Club sought to teach "morals and character devel-
opment from a particular viewpoint" — a religious viewpoint. Id. at
111. Accordingly, that exclusion "constitutes impermissible view-
point discrimination." Id. at 112.

   Thus, it is clear from the majority opinion in Good News Club that
the decision did not rest on the intersection of public forum doctrine
and fundamental rights jurisprudence. Rather, the majority reached its
decision by applying previously-established First Amendment doc-
30                       GOULART v. MEADOWS
trine — viewpoint-neutrality — to a new factual scenario. We have
already discussed and rejected the plaintiffs’ contention that their
exclusion somehow amounts to discrimination against a
"homeschooling perspective." Having satisfied ourselves that exclu-
sion of the plaintiffs’ proposed use is viewpoint-neutral, we are also
satisfied that we are following the dictates of Good News Club. We
are content to take the Supreme Court at its word that Good News
Club is a case about viewpoint-discrimination. The plaintiffs’ argu-
ment finds no support in the Supreme Court’s free speech jurispru-
dence, and we are not inclined to break new ground ourselves. We
therefore reject the plaintiffs’ argument that otherwise-permissible
status distinctions restricting the scope of a limited public forum may
not be drawn based on an activity which, incidentally, constitutes the
exercise of a fundamental right by the speaker.

                                   III.

   Apart from the plaintiffs’ First Amendment claim, they also claim
that Calvert County’s denial of their application to use the facility for
homeschool courses denies them equal protection of the law in viola-
tion of the Equal Protection Clause of the Fourteenth Amendment.
The Equal Protection Clause is a "‘direction that all persons similarly
situated should be treated alike.’" Fisher v. King, 232 F.3d 391, 399
(4th Cir. 2000) (quoting City of Cleburne v. Cleburne Living Ctr.,
Inc., 473 U.S. 432, 439 (1985)). Classifications based on race,
national origin, alienage, sex, and illegitimacy must survive height-
ened scrutiny in order to pass constitutional muster. City of Cleburne,
473 U.S. at 440-41. All other classifications need only be rationally
related to a legitimate state interest. Id. at 440.

   The plaintiffs claim that Calvert County’s policy prohibiting pri-
vate educational activities intended to meet state educational require-
ments impermissibly abridges their right to equal protection. The
plaintiffs assert that Calvert County’s policy infringes on their funda-
mental right to direct the upbringing of their children. See, e.g., Troxel
v. Granville, 530 U.S. 57, 65 (2000); Plyler v. Doe, 457 U.S. 202,
216-17 (1982); Pierce, 268 U.S. at 534-35. The plaintiffs, however,
are free to homeschool their children in whichever manner they
choose, provided that they comply with Maryland’s homeschooling
law. Calvert County’s policy merely prohibits the plaintiffs, along
                         GOULART v. MEADOWS                          31
with all other private school entities, from using the community cen-
ters as private educational centers. Homeschooled and other privately
educated children are free to participate in any and all Parks and Rec-
reation programs at the community centers and can even incidentally
claim these activities in their portfolios to fulfill state education
requirements. The facts of this case simply do not implicate the plain-
tiffs’ freedom to make decisions concerning the care, custody, and
control of their children. Accordingly, Calvert County’s policy pro-
hibiting private educational activities intended to meet state educa-
tional requirements need only be rationally related to a legitimate
government interest. See Heller v. Doe, 509 U.S. 312, 319-20 (1993);
Thomasson v. Perry, 80 F.3d 915, 928 (4th Cir. 1996).

   "[T]he pertinent question for determining whether the governmen-
tal action violated the Equal Protection Clause is whether [Calvert
County] officials reasonably could have believed that the action was
rationally related to a legitimate governmental interest." Front Royal
& Warren County Indus. Park Corp. v. Town of Front Royal, 135
F.3d 275, 290 (4th Cir. 1998) (emphasis added). The stated govern-
ment interests at stake are (1) Calvert County’s interest in maintaining
the recreational character of the community centers; and (2) Calvert
County’s interest in avoiding duplicative use of its resources. In light
of our discussion in part II, we have no trouble concluding that Cal-
vert County’s exclusion is rationally related to these legitimate gov-
ernmental interests and does not violate the plaintiffs’ Fourteenth
Amendment right to equal protection under the law.

                                  IV.

   Because Calvert County has not violated the plaintiffs’ right to free
speech under the First Amendment or the plaintiffs’ right to equal
protection under the Fourteenth Amendment, the judgment of the dis-
trict court is

                                                          AFFIRMED.

NIEMEYER, Circuit Judge, concurring in part, dissenting in part, and
concurring in the judgment:

  The plaintiffs in this case seek to use the Calvert County Northeast
Community Center in Chesapeake Beach, Maryland, as a place for
32                       GOULART v. MEADOWS
conducting their homeschooling to meet Maryland State educational
requirements. They were denied this request because the place pro-
vided by Calvert County for formal elementary and secondary educa-
tion is at public schools provided by the Calvert County Board of
Education, and Calvert County did not intend to let the community
center function as a school designed to meet State educational
requirements. As the Board of County Commissioners of Calvert
County explained to the plaintiffs:

        Community centers are designed and built for the recre-
     ational needs of the community at large. We do not want to
     devote space in the centers for educational activities associ-
     ated with meeting the State requirements for elementary or
     secondary education. We are meeting those needs through
     our funding of the Calvert County Board of Education. We
     believe that allowing the centers to be used for formal edu-
     cation would amount to duplication of services.

   The plaintiffs contend that the county’s position violates their right
of free speech as protected by the First Amendment. I disagree. The
county has not, even by implication, challenged what the plaintiffs
can teach or what their students can learn at any location in the
county, including at the Calvert County Northeast Community Center.
While the substance of matters taught in homeschooling may be pro-
tected speech, as noted by Judge Goodwin in Part II.A, ante, the
county’s regulation does not aim in any way at what is taught, what
is learned, or even how any subject matter is taught. To conclude that
the county’s regulation of the use of its community center is a regula-
tion of speech would convert every governmental use regulation of
public spaces into a First Amendment issue. I agree with the district
judge’s conclusion that the regulation in this case does not implicate
the First Amendment. Accordingly, I respectfully dissent from Parts
II.A and II.B of Judge Goodwin’s fine opinion.

   Because two of my colleagues conclude that the First Amendment
is implicated, I consider the issues that follow therefrom and concur
in the subsequent First Amendment discussions in Parts II.C, II.D,
and II.E of Judge Goodwin’s opinion. I also concur in Parts I, III, and
IV and in the judgment.